Response to Arguments
Applicant alleges Auzerais does not teach or disclose, “the centre of the radius of the cuvature of the internal surface is closer to the view port element than the centre of the radius of curvature of the external surface”, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Auzerais with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Auzerais teaches a camera (34) which is both an end-view camera and a side-side camera, said camera (34) comprises viewport element (44) having the centre of the radius of the curvature of the internal surface closer to the viewport element than the centre of radius of curvature of the external surface (Fig. 2 illustration). 

    PNG
    media_image1.png
    312
    304
    media_image1.png
    Greyscale

Conclusion


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852